



EXHIBIT 10.58




TETRA Technologies, Inc.


NON-EMPLOYEE CONSULTANT RESTRICTED STOCK AGREEMENT


Pursuant to the terms of the
TETRA Technologies, Inc. Amended and Restated 2007 Long Term Incentive
Compensation Plan


1.    Grant of Restricted Stock. TETRA Technologies, Inc., a Delaware
corporation (“Company”), hereby awards to [          ] (“Participant”) all
rights, title and interest in the record and beneficial ownership of [x,xxx]
shares (the “Restricted Stock”) of common stock, $0.01 par value per share, of
the Company (“Common Stock“), subject to and in accordance with the terms and
conditions of this document. This Non-Employee Consultant Restricted Stock
Agreement (“Restricted Stock Agreement”) is dated as of [xx/xx/xx]. The
Restricted Stock is awarded pursuant to and to implement in part the TETRA
Technologies, Inc. Amended and Restated 2007 Long Term Incentive Compensation
Plan (as amended and in effect from time to time, the “Plan”) and is subject to
the restrictions, forfeiture provisions and other terms and conditions of the
Plan, which is hereby incorporated herein and is made a part hereof, and this
Restricted Stock Agreement. By execution of this Restricted Stock Agreement,
Participant agrees to be bound by all of the terms, provisions, conditions and
limitations of the Plan as implemented by this Restricted Stock Agreement,
together with all rules and determinations from time to time issued by the
Management and Compensation Committee (“Committee”) pursuant to the Plan. All
capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided. All references to specified paragraphs pertain to
paragraphs of this Restricted Stock Agreement unless otherwise provided.


2.    Escrow of Restricted Stock. The Restricted Stock shall be represented by
uncertificated shares designated for the Participant in book-entry registration
on the records of the Company’s transfer agent or, at the discretion of the
Company, by a stock certificate issued and registered in the Participant’s name,
in each case subject to the restrictions set forth in this Restricted Stock
Agreement. Any book-entry uncertificated shares or stock certificates evidencing
the Restricted Stock shall be held in custody by the Company until the
restrictions thereon have lapsed, and as a condition of this award, the
Participant shall deliver to the Company a stock power in substantially the form
of Exhibit A attached hereto, endorsed in blank, with respect to any
certificated shares of Restricted Stock.


The shares of Restricted Stock which are the subject of this Restricted Stock
Agreement shall be subject to the following legend:


The shares represented by this certificate or book-entry registration have been
issued pursuant to the terms of the TETRA Technologies, Inc. Amended and
Restated 2007 Long Term Incentive Compensation Plan (as amended and restated)
and may not be sold, pledged, transferred, assigned or otherwise encumbered in
any manner except as is set forth in the terms of the Restricted Stock Agreement
dated         , 20    .


In addition, the shares of Restricted Stock shall be subject to such
stop-transfer orders and other restrictive measures as the Company may deem
advisable under applicable securities laws, or to implement the terms,
conditions or restrictions hereunder.


Following the vesting of any portion of the shares of the Restricted Stock and
the removal of any restrictions thereon in accordance with Paragraph 4 below,
the Company will cause all restrictions to be removed from book-entry
registrations or, at the Company’s discretion, issue a stock certificate,
without such restrictive legend, in each case only with respect to the vested
portion of the shares of the Restricted Stock registered on the Company’s books
and records in the name of the Participant. Following the expiration





--------------------------------------------------------------------------------





of the Restricted Period, the Company will cause all restrictions to be removed
from book-entry registrations or, at the Company’s discretion, issue a stock
certificate, without such restrictive legend, for any shares of the Restricted
Stock that have vested and with respect to which the restrictions imposed
thereon have lapsed, in each case only to the extent such action has not
previously been taken in accordance with the preceding sentence.


3.    Risk of Forfeiture. Participant shall immediately forfeit all rights to
any shares of the Restricted Stock which have not vested and with respect to
which the restrictions thereon have not lapsed in the event of the termination,
resignation, or removal of Participant from service as a Non-Employee Consultant
under circumstances that do not cause Participant to become fully vested, and
the restrictions on such shares of Restricted Stock to lapse, under the terms of
the Plan.


4.    Restricted Period; Vesting. Subject to the provisions of this Restricted
Stock Agreement including, without limitation, the following provisions of this
Paragraph 4, the total number of shares subject to this Restricted Stock
Agreement shall vest, and the restrictions imposed thereon shall lapse, in
accordance with the following schedule:


[schedule to be specified]


The period from the date hereof until the shares of the Restricted Stock have
become 100% vested and the restrictions thereon have lapsed shall be referred to
as the “Restricted Period.”


The Committee may waive all restrictions and conditions of the Restricted Stock
with the result that the shares of Restricted Stock shall be fully vested and
the restrictions thereon shall have lapsed, (i) upon the occurrence of a Change
in Control in accordance with Paragraph 8 below, or (ii) upon termination of
service as a Non-Employee Consultant as a result of the death, Disability or
Retirement of Participant in accordance with Paragraph 7 below.


5.    Transferability. During the Restricted Period, the Participant shall not
sell, assign, transfer, pledge, exchange, hypothecate, or otherwise dispose of
any shares of the Restricted Stock prior to vesting in accordance with Paragraph
4 above. Following the vesting of any shares of Restricted Stock and the removal
of any restrictions thereon in accordance with Paragraph 4, the Participant may
hold or dispose of such shares subject to compliance with (i) the terms and
conditions of the Plan and this Restricted Stock Agreement, (ii) applicable
federal or state securities laws or other applicable law, (iii) applicable rules
of any exchange on which the Company’s securities are traded or listed, and (iv)
the Company’s rules or policies as established by the Company in its sole
discretion.


6.    Ownership Rights. Prior to any forfeiture of the shares of Restricted
Stock and while such nonvested shares are restricted, the Participant shall,
subject to the terms and restrictions of this Restricted Stock Agreement and the
Plan, have all rights with respect to the shares of Restricted Stock awarded
hereunder including the right to vote the shares of Restricted Stock, whether or
not vested in accordance with Paragraph 4 above, and the right to receive all
dividends, cash or stock, paid or delivered thereon from and after the date
hereof in accordance with the following provisions. During the Restricted
Period, any dividends, cash or stock, paid or delivered on any of the nonvested
shares of the Restricted Stock, shall be credited to an account for the benefit
of the Participant. In the event of the forfeiture of any nonvested shares of
the Restricted Stock, the Participant shall have no further rights with respect
to such Restricted Stock and shall forfeit any dividends, cash or stock,
credited to the account for the benefit of the Participant which are related to
the forfeited shares of Restricted Stock. To the extent the shares of Restricted
Stock shall become fully vested and the restrictions imposed thereon shall lapse
pursuant to Paragraph 4 above, all dividends, cash and stock, if any, credited
to the account for the benefit of the Participant shall be distributed to the
Participant without interest.


7.    Termination of Service. Subject to any action by the Committee, if
Participant’s service as a Non-Employee Consultant is terminated for any reason
whatsoever including, without limitation, death,





--------------------------------------------------------------------------------





Disability or Retirement, any nonvested shares of the Restricted Stock
outstanding at the time of such termination and all rights thereunder shall be
forfeited and no further vesting shall occur, and the Company shall have the
right to repurchase or recover such shares for the amount of any cash paid
therefor. Upon termination of service as a Non-Employee Consultant as a result
of the death, Disability or Retirement of Participant, the Committee, in its
discretion, may provide that all or a portion of any nonvested shares of the
Restricted Stock subject to this Restricted Stock Agreement shall become vested;
provided, however, that no acceleration of vesting and waiver of restrictions
will be effective prior to the date of the Committee’s written determination.


8.    Change in Control.
    
(a)    Change in Control. In the event of a Change in Control described in
clauses (ii), (iii) and (iv) of the definition of Change in Control under
Section 1.2 of the Plan, the Committee may waive all restrictions and conditions
of all Restricted Stock then outstanding with the result that the shares of
Restricted Stock shall be fully vested and all restrictions shall be deemed
satisfied, and the Restricted Period shall be deemed to have expired as of the
date of the Change in Control or such other date as may be determined by the
Committee.


Notwithstanding the above, the Committee shall not be required to take any
action described in the preceding sentence and any decision made by the
Committee, in its sole discretion, not to take some or all of the actions
described in the preceding sentence shall be final, binding and conclusive with
respect to the Company and all other interested persons.


(b)    Right of Cash-Out. If approved by the Board prior to or within thirty
(30) days after such time as a Change in Control shall be deemed to have
occurred, the Board shall have the right for a forty-five (45) day period
immediately following the date that the Change in Control is deemed to have
occurred to require Participant to transfer and deliver to Company all unvested
shares of Restricted Stock hereunder with respect to which the restrictions have
not lapsed in exchange for an amount equal to the “cash value” (defined below)
of such shares of Restricted Stock. Such right shall be exercised by written
notice to Participant. The cash value of such shares of Restricted Stock shall
equal the “market value” (defined below) per share, multiplied by the number of
unvested shares of Restricted Stock hereunder with respect to which the
restrictions have not lapsed. For purposes of the preceding sentence, “market
value” per share shall mean the higher of (i) the average of the Fair Market
Value per share of Common Stock on each of the five trading days immediately
following the date a Change in Control is deemed to have occurred or (ii) the
highest price, if any, offered in connection with the Change in Control. The
amount payable to Participant by Company pursuant to this Section 8(b) shall be
paid in cash or by certified check and shall be reduced by any taxes required to
be withheld.


9.    Reorganization of Company and Subsidiaries. The existence of the
Restricted Stock shall not affect in any way the right or power of Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the shares
of Restricted Stock or the rights thereof, or the dissolution or liquidation of
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.


10.    Adjustment of Shares. In the event that at any time after the date of
this Restricted Stock Agreement the outstanding shares of Common Stock are
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares or the like, the aggregate number of shares of Restricted Stock which
have not vested under this Restricted Stock Agreement, subject to any required
action by the stockholders of the Company, shall automatically be
proportionately adjusted.







--------------------------------------------------------------------------------





11.    Certain Restrictions. By executing this Restricted Stock Agreement,
Participant agrees that if at the time of delivery of the shares of Restricted
Stock issued hereunder any sale of such shares of Common Stock is not covered by
an effective registration statement filed under the Securities Act of 1933
(“Act”), the shares of Restricted Stock may be subject to such stop-transfer
orders, legends and other restrictive measures as the Company shall require and
the Participant will acquire the shares of Restricted Stock for Participant’s
own account and without a view to resale or distribution in violation of the Act
or any other securities law, and upon any such acquisition Participant will
enter into such written representations, warranties and agreements as Company
may reasonably request in order to comply with the Act or any other securities
law or with this Restricted Stock Agreement. Participant agrees that the Company
shall not be obligated to take any affirmative action in order to cause the
issuance or transfer of shares of Restricted Stock hereunder to comply with any
law, rule or regulation that applies to the shares of Restricted Stock subject
to this Restricted Stock Agreement.


12.    Amendment and Termination. This Restricted Stock Agreement may not be
terminated by the Board or the Committee at any time without the written consent
of Participant. This Restricted Stock Agreement may be amended in writing by the
Company and Participant, provided the Company may amend this Restricted Stock
Agreement unilaterally (i) if the amendment does not adversely affect the
Participant’s rights hereunder in any material respect, (ii) if the Company
determines that an amendment is necessary to comply with Rule 16b-3 under the
Exchange Act, or (iii) if the Company determines that an amendment is necessary
to meet the requirements of the Code or to prevent adverse tax consequences to
the Participant. No amendment or termination of the Plan will adversely affect
the rights and privileges of Participant under this Restricted Stock Agreement
or to the Restricted Stock granted hereunder without the written consent of
Participant.


13.    No Guarantee of Service. Neither this Restricted Stock Agreement nor the
award of Restricted Stock evidenced hereby shall confer upon Participant any
right with respect to continuance of service as a Non-Employee Consultant or
other service with the Company or any Affiliate, nor shall it interfere in any
way with any right the Company or any Affiliate would otherwise have to
terminate such Participant’s service at any time.


14.    Tax Matters.


(a) Company shall have the right to (i) make deductions from the number of
shares of Restricted Stock otherwise deliverable upon vesting of the Restricted
Stock and satisfaction of the conditions precedent under this Restricted Stock
Agreement in an amount sufficient to satisfy withholding of any federal, state
or local taxes required by law, or (ii) take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations.


(b) Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid, if any, for the shares
of Restricted Stock and their fair market value on the date of vesting when any
forfeiture restrictions applicable to such shares lapse will be reportable as
ordinary income at that time. For this purpose, “forfeiture restrictions”
include the Company’s rights to reacquire the shares of the unvested Restricted
Stock described above. Participant may elect to be taxed at the effective time
of this award when the shares are acquired rather than when such shares vest and
cease to be subject to such forfeiture restrictions by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the date hereof. If such an election is made, Participant will have
to make a tax payment to the extent the purchase price, if any, is less than the
fair market value of the shares on the date hereof. No tax payment will have to
be made to the extent the purchase price, if any, is at least equal to the fair
market value of the shares on the date hereof. Failure to make this filing
within the thirty (30) day period will result in the recognition of ordinary
income by Participant as the shares of Restricted Stock vest and the forfeiture
restrictions lapse.







--------------------------------------------------------------------------------





PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) IF PARTICIPANT
ELECTS TO DO SO, EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON PARTICIPANT’S BEHALF. PARTICIPANT MUST AND IS RELYING
SOLELY ON PARTICIPANT’S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY SECTION 83(b) ELECTION.


(c) Neither Company nor the Board or Committee makes any commitment or guarantee
that any federal or state tax treatment will apply or be available to any person
eligible for the benefits under this Restricted Stock Agreement.


15.    Community Interest of Spouse. The community interest, if any, of any
spouse of Participant in any Restricted Stock shall be subject to all of the
terms, conditions and restrictions of this Restricted Stock Agreement and the
Plan.


16.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Participant has access. Participant
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.


17. Clawback/Recoupment Policy. Notwithstanding any provisions in this Agreement
to the contrary, this Restricted Stock Agreement, any shares of the Restricted
Stock subject to this Restricted Stock Agreement including without limitation,
shares of Restricted Stock that have vested and with respect to which the
restrictions imposed thereon have lapsed and/or any income realized upon the
Participant’s disposition of such shares shall be subject to potential
cancellation, rescission, clawback and recoupment (i) to the extent necessary to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and any regulations or listing requirements promulgated
thereunder, and/or (ii) as may be required in accordance with the terms of any
clawback/recoupment policy as may be adopted by the Company to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and any
regulations or listing requirements promulgated thereunder.


18.    Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement, and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.


19.    Governing Law. This Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.


COMPANY
TETRA Technologies, Inc.




By:                         
Stuart M. Brightman
President & Chief Executive Officer







--------------------------------------------------------------------------------





                
PARTICIPANT




By:                         
Non Employee Consultant


Exhibit A


Assignment Separate from Certificate


FOR VALUE RECEIVED,              hereby sells, assigns and transfers unto TETRA
Technologies, Inc., a Delaware corporation (the “Company”),          (        )
shares of common stock of the Company represented by Certificate No.
             herewith and does hereby irrevocably constitute and appoint
                , or his designee or successor, attorney to transfer the said
stock on the books of the Company with full power of substitution in the
premises.


Dated:                     , 20    .




                                                    
Print Name






                                                    
Signature




Spouse Consent (if applicable)


(Purchaser’s spouse) indicates by the execution of this Assignment his or her
consent to be bound by the terms of the Restricted Stock Agreement as to his or
her interests, whether as community property or otherwise, if any, in the shares
of common stock of the Company.




                                                    
Signature








INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE RESTRICTED STOCK AGREEMENT WITHOUT
REQUIRING ADDITIONAL SIGNATURES ON THE PART OF THE PURCHASER.





